Citation Nr: 0201811	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a pterygium of the right eye.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1963 
until April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision that 
continued a noncompensable rating for the veteran's service-
connected disability.

The Board notes that the veteran requested a hearing before a 
member of the Board; however, the veteran failed to appear at 
the scheduled hearing in September 2001.  The veteran's case 
has consequently been processed as though his hearing request 
was withdrawn.  38 C.F.R. § 20.704(d) (2001).  


FINDING OF FACT

Right eye pterygium residuals cause corneal scarring and no 
greater loss of visual acuity than 20/20, corrected.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a pterygium in the right eye have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.84a (Diagnostic Code 6034) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current evaluation assigned for 
residuals of a pterygium of the right eye does not accurately 
reflect the severity of that disability.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001). 

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In the veteran's case, service medical records indicate that 
he had a pterygium removed from his right eye in March 1964.  
Following service, a March 1988 summary of treatment shows 
that, when examined in October 1985, the veteran had scarring 
at the lateral scleral corneal junction of the right eye.  A 
February 1988 record shows that, on slit-lamp examination, 
pterygium remnants were noted.  More recent medical evidence 
of record includes a report from A. K., O.D., dated in 
January 2000.  Dr. K. stated that she performed an eye 
examination on the veteran in November 1999.  The veteran 
complained of difficulty seeing the television.  Upon 
examination, the veteran had visual acuity of 20/20 in the 
right eye with correction.  Dr. K.'s impression was that the 
veteran had hyperopia, astigmatism, and presbyopia.  

Also of record is a VA examination report dated in April 
2000.  The veteran gave a history of surgery to remove a 
growth from his right eye while in service.  Upon 
examination, the veteran's best corrected visual acuity in 
the right eye was 20/20 near and 20/20 at a distance.  His 
best corrected visual acuity in the left eye at both near and 
distance was 20/20.  A visual field test was performed, and 
test results were within normal limits for both eyes.  The 
anterior segment examination revealed a corneal scar in the 
right eye extending two to three millimeters that did not 
impinge on the visual axis.  Posterior examination revealed a 
healthy posterior pole, and periphery that was flat and 
intact to 360 degrees.  The examiner's impression was of a 
corneal scar in the right eye, secondary to pterygium 
removal, and refractive error with presbyopia.  

Pterygium is rated in accordance with 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (2001).  These criteria provide that 
this disability is to be rated based upon loss of vision, if 
any.  38 C.F.R. § 4.84a (Diagnostic Code 6034) (2001).  
Criteria for rating impaired vision provide for a compensable 
disability rating when visual acuity is impaired to at least 
20/50 in one eye and to at least 20/40 in the other eye.  
38 C.F.R. § 4.84a (Diagnostic Code 6079) (2001).  Visual 
acuity is to be measured based on the best distant vision 
obtainable after the best correction by glasses, unless there 
is a difference of more than four diopters of spherical 
correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75 (2001).

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against 
the claim for an increased rating.  The veteran was found to 
have corrected visual acuity of 20/20 in both eyes, at both 
near and distance.  

The Board notes that residuals of the veteran's service-
connected disability include a corneal scar in the right eye, 
secondary to the removal of the pterygium.  However, the 
Board notes that even with the corneal scar, the veteran has 
corrected visual acuity of 20/20 in both eyes.  Additionally, 
the VA examiner noted that the scar did not impinge on the 
visual axis.  As such, there is no indication that the 
residuals of the veteran's pterygium impair his vision; as 
such, he does not meet the schedular criteria for a 
compensable rating.

It is noteworthy that eye disorders may be rated based on 
contraction of visual fields.  38 C.F.R. §§ 4.76, 4.76a 
(2001).  However, in this case, no loss of field of vision 
has been reported as a consequence of the pterygium.  
Additionally, there is no indication that the veteran has an 
unhealed eye injury.  Consequently, a rating under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2001) may not be assigned.  

In short, the Board finds that the veteran's symptomatology 
most closely approximates the criteria for the currently 
assigned noncompensable rating under Diagnostic Code 6034.  
Should the veteran's disability picture change in the future, 
he may be assigned an increased rating.  See 38 C.F.R. § 4.1 
(2001).  At present, however, there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, on November 9, 2000, while the veteran's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that further action under the Veterans Claims 
Assistance Act of 2000 is not required.  By virtue of a 
January 2001 statement of the case, the veteran was notified 
of the information and evidence necessary to substantiate his 
claim.  The Board notes that the veteran has not indicated 
that there are any pertinent medical records that have not 
been obtained.  Additionally, the veteran was afforded a VA 
examination.  Consequently, inasmuch as VA has fulfilled its 
duty to notify and assist in this case, further action under 
the new law would serve no useful purpose except to delay the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

The claim of entitlement to a compensable rating for service-
connected residuals of a pterygium of the right eye is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

